Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-33 and 35-37 are pending. 
Claims 1-33 and 35-37 are allowed.

Reasons for Allowance
Objections to claims 15, 22-23 and 34 are withdrawn in light of the amendments made by the applicant.
	Rejection of claims 1-36 under 35 USC 112(b) is withdrawn under the condition that the Applicant perfect the deposit by the time the issuance fee is paid (see DEPOSIT REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§ 1.801-1.809 below).  
Rejection of claims 5, 14 and 28 under 35 USC 112(b) is withdrawn in light of amendments made by the Applicant.
	Rejection of claims 1-36 under 35 USC 112(a) for failing to comply with the enablement requirement is withdrawn under the condition that the Applicant perfect the deposit by the time the issuance fee is paid (see DEPOSIT REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§ 1.801-1.809 below).  
	Rejection of claims 8, 12, 14, 17, 28 and 33 under 35 USC 112(a) for failing to comply with the written description requirement is withdrawn in light of the amendment made by the Applicant. 
The examiner has reviewed the information received under 37 CFR 1.105 and it has not been found to be material to patentability.
The closest prior art is Knerr, (Pub. No.: 20180070550 A1; published March 15, 2018) which teaches lettuce variety Surefire, which shares many of the same characteristics as instant NUN 06176 

DEPOSIT REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§   1.801-1.809
Applicant has stated in the paper filed on 07/31/202 that a deposit of seed of variety NUN 06237 LTL will be made according to the criteria set forth in 1.801-1.809.  Therefore, no 35 USC 112, 1st paragraph or 2nd paragraph rejection has been maintained even though it is apparent that seed of said variety is essential to the claimed invention and that the deposit is necessary for enablement for the claimed invention.  Since the application is otherwise in condition for allowance except for the needed deposit, and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with the requirement that the needed deposit along with the required statement be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.8099c)).
Under 37 CFR 1.809(c)-(d) an applicant is required to make a deposit of seed within three months after the mailing date of the Notice of Allowance and Issue Fee Due.  The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable.  See 37 CFR 1.13(c) and 1.809(c), revised in Changes to the Time Period of Making Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notice of Allowability mailed on or after May 29. 2001.  Amendments are no longer permitted to be filed after the payment of the issue fee.  See 37 CFR 1.312, revised in Changes to Application Examination and Provisional Application Practice, 65 Fed. Reg. The deposit information in the specification and all claims that refer to the instant seed by name must be amended to include the deposit accession number.  These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.  The statement of deposit in the specification shall contain:
(1) The Accession number for the deposit(s);
(2) The date of the deposit(s);
(3) A description of the deposited biological material sufficient to specifically identify and to permit examination; and
(4) The name and address of the depository.  (See 37 CFR 1.809(d)).

	
Conclusion
	Claims 1-33 and 35-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663